DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 17 August 2020, 17 August 2020, 18 August 2020, and 23 August 2020, were filed after the mailing date of the patent application on 13 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 13 August 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  Said claim recite “the terminal” in the second limitation as opposed to reciting “the terminal device”.  In order to improve claim clarity, Examiner respectfully suggests amending “the terminal” to “the terminal device”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a receptor”.  While Applicant is his or her own lexicographer, the use of  “receptor” appears odd.  Examiner respectfully suggests amending “receptor” to “receiver”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 1 recites “has both, or at least one of, time of signal transmission or frequency band”.  In order to improve claim clarity, Examiner respectfully suggests amending to “has at least one of a time of signal transmission of a frequency band”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and Claim 13, said claims recite “a retransmission pattern” and “the retransmission pattern” while also reciting a “first retransmission pattern” and a “second retransmission pattern”, which renders the claim unclear because Examiner cannot distinguish what retransmission pattern that Applicant intends to refer.  Examiner respectfully suggests amending “the retransmission pattern” to “the decided retransmission pattern”.  Furthermore, Examiner would also suggest that Applicant amend Claims 5-6 in the same manner.
Regarding Claims 2-11, Claims 2-11 are likewise rejected for depending upon rejected Claim 1.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, Claim 3 recites “a wireless communication state” and further recites “the communication state” which renders the claim unclear because Examiner is unable to determine whether Applicant intends “the communication state” to be the “wireless communication state”.  Examiner respectfully suggests amending either of said recitations in a consistent manner.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, Claim 11 recites “the data signal” which renders the claim unclear because Examiner is unable to determine which data that Applicant is referring to.  The prior claims, upon which Claim 11 depends, have indicated multiple forms of data (namely a “control signal”, “initial-time transmission data”, and “retransmission data”.  Examiner respectfully suggests amending “the data signal” to which ever form of data that Applicant intends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying et al. (20180219649; hereinafter referred to as “Ying”).
Regarding Claim 13, Ying discloses a wireless communication system, comprising: 
a base station that decides, out of a plurality of retransmission patterns (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses determining, by the BS, a repetition pattern of a plurality of repetition patterns.  Figs. 18-22, Ying discloses a plurality of repetition patterns that can be multiplexed in time, frequency, code, and spatial) including a first retransmission pattern that is temporally consecutive (¶115 & Figs. 19, Ying discloses a first repetition pattern where the successive repetitions temporally follow, or are consecutive, to the first transmission in the time domain) and a second retransmission pattern that is temporally non-consecutive (¶114 & Figs. 18, Ying discloses a second repetition pattern where the repetitions are repeated in frequency and occur at the same time which is not temporally consecutive), a retransmission pattern for the terminal device to perform retransmission of data (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses determining, by the BS, information that indicates a repetition pattern of a plurality of repetition patterns to a user equipment (UE) via Radio Resource Control (RRC) signaling), and transmits a control signal for wireless resource allocation control including retransmission pattern information relating to the retransmission pattern that has been decided (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses that the information indicates a repetition pattern selected by the BS); and 
a terminal that receives the control signal (¶238 & Fig. 28 (2802 & 2804), Ying discloses receiving, by the UE from a base station (BS), radio resource control (RRC) signaling that comprises information), and transmits, to the base station, initial-time transmission data (¶239 & Fig. 28 (2806), Ying discloses transmitting, by the UE to the BS, a transport block based upon the information in the RRC signaling) and retransmission data in accordance with the retransmission pattern (¶239 & Fig. 28 (2806), Ying discloses receiving, by the UE from a base station (BS), the repeated transport block according to the repetition number indicated in the RRC signaling).
Regarding Claim 1, Ying discloses a base station device that allocates wireless resources to a terminal device and performs wireless communication with the terminal device using the allocated wireless resources, the base station device comprising: 
a deciding controller (¶232-234 & Fig. 25, Ying discloses a next generation node (gNB) comprising a processor 2503) that decides, out of a plurality of retransmission patterns (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses determining, by the BS, a repetition pattern of a plurality of repetition patterns.  Figs. 18-22, Ying dislcoses a plurality of repetition patterns that can be multiplexed in time, frequency, code, and spatial) including a first retransmission pattern that is temporally consecutive (¶115 & Figs. 19, Ying discloses a first repetition pattern where the successive repetitions temporally follow, or are consecutive, to the first transmission in the time domain) and a second retransmission pattern that is temporally non-consecutive (¶114 & Figs. 18, Ying discloses a second repetition pattern where the repetitions are repeated in frequency and occur at the same time which is not temporally consecutive), a retransmission pattern for the terminal device to perform retransmission of data (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses determining, by the BS, information that indicates a repetition pattern of a plurality of repetition patterns to a user equipment (UE) via Radio Resource Control (RRC) signaling); 
¶232-234 & Fig. 25, Ying discloses a next generation node (gNB) comprising a communications interface 2515) that transmits, to the terminal, a control signal for wireless resource allocation control (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses transmitting, by the BS, information via Radio Resource Control (RRC) signaling) including retransmission pattern information relating to the retransmission pattern that has been decided (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses that the information indicates a repetition pattern selected by the BS); and 
a receptor (¶232-234 & Fig. 25, Ying discloses a next generation node (gNB) comprising a communications interface 2515) that receives initial-time transmission data (¶243-244 & Fig. 29 (2906), Ying discloses transmitting, by the UE to the BS, a transport block based upon the information in the RRC signaling) and retransmission data transmitted from the terminal in accordance with the retransmission pattern (¶243-244 & Fig. 29 (2906), Ying discloses receiving, by the UE from a base station (BS), the repeated transport block according to the repetition number indicated in the RRC signaling).
Regarding Claim 12, Ying discloses a terminal device that uses wireless resources allocated by a base station device to perform wireless communication with the base station device, the terminal device comprising: 
a receptor (¶229-231 & Fig. 24, Ying discloses a next generation node (gNB) comprising a communications interface 2415) that receives a control signal for wireless resource allocation control (¶238 & Fig. 28 (2802 & 2804), Ying discloses receiving, by the UE from a base station (BS), radio resource control (RRC) signaling that comprises information), including retransmission pattern information relating to a retransmission pattern that the base station ¶114-116 & Figs. 18-20, Ying discloses a plurality of repetition patterns that can be selected by the BS) including a first retransmission pattern that is temporally consecutive (¶115 & Figs. 19, Ying discloses a first repetition pattern where the successive repetitions temporally follow, or are consecutive, to the first transmission in the time domain) and a second retransmission pattern that is temporally non-consecutive (¶114 & Figs. 18, Ying discloses a second repetition pattern where the repetitions are repeated in frequency and occur at the same time which is not temporally consecutive.  Figs. 18-22, Ying dislcoses a plurality of repetition patterns that can be multiplexed in time, frequency, code, and spatial); and 
a transmitter (¶229-231 & Fig. 24, Ying discloses a next generation node (gNB) comprising a communications interface 2415) that transmits, to the base station, initial-time transmission data (¶239 & Fig. 28 (2806), Ying discloses transmitting, by the UE to the BS, a transport block based upon the information in the RRC signaling) and retransmission data in accordance with the acquired retransmission pattern (¶239 & Fig. 28 (2806), Ying discloses receiving, by the UE from a base station (BS), the repeated transport block according to the repetition number indicated in the RRC signaling).
Regarding Claim 2, Ying discloses the base station device according to claim 1.
Ying further discloses the retransmission pattern information includes a count of times of the retransmission (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses that the information in the RRC signaling indicates a number of repetitions), and wireless resource information relating to wireless resources used for the retransmission data (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses that the information in the RRC signaling indicates a pattern for repetition.  Here, the indication of the pattern would also indicate the time-frequency resources upon which the transmissions occur).
Regarding Claim 4, Ying discloses the base station device according to claim 2.
Ying further discloses the wireless resource information has both, or at least one of, time of signal transmission and frequency band (¶115-120 & Figs. 18-22, Ying discloses that each repetition pattern of the plurality of repetition patterns includes the location (start time), duration in time, and frequency sub-band upon which the initial transmission and the repeated transmissions occur).
Regarding Claim 5, Ying discloses the base station device according to claim 4.
Ying further discloses the retransmission patterns include a retransmission pattern where retransmission is performed by the retransmission data using a different frequency band from the initial-time transmission data (¶114 & Figs. 18, Ying discloses a second repetition pattern where the repetitions are repeated in frequency and occur at the same time which is not temporally consecutive).
Regarding Claim 6, Ying discloses the base station device according to claim 4.
Ying further discloses the retransmission patterns include a retransmission pattern where retransmission is performed by the retransmission data at a different time from the initial-time transmission data (¶115 & Figs. 19, Ying discloses a first repetition pattern where the successive repetitions temporally follow, or are consecutive, to the first transmission in the time domain).
Regarding Claim 7, Ying discloses the base station device according to claim 4.
¶117-119 & Figs. 21-22, Ying discloses a repetition pattern where the successive repetitions are time and frequency multiplexed.  Specifically, the first transmission does not share either time or frequency resources with repeated transmissions).
Regarding Claim 11, Ying dislcoses the base station device according to claim 1.
Ying further discloses the control signal is PDCCH (Physical Downlink Control Channel) (¶70 & ¶122-123, Ying discloses that the number of repetitions can be signaled using a downlink control signal (DCI) over an enhanced physical downlink control channel (EPDCCH)); and the data signal is PDSCH (Physical Downlink Shared Channel) (¶70 & ¶122-123, Ying discloses that the repeated uplink data transmission occurs over a Physical Uplink Shared Channel (PUSCH)).

Allowable Subject Matter
Claim s 3 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ERIC NOWLIN/Examiner, Art Unit 2474